Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 1 of 8




EXHIBIT D
Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 2 of 8




        STATEMENT OF GEORGE SLOVER
           SENIOR POLICY COUNSEL
             CONSUMERS UNION

                      BEFORE THE

 SUBCOMMITTEE ON REGULATORY REFORM,
    COMMERCIAL AND ANTITRUST LAW
   HOUSE COMMITTEE ON THE JUDICIARY

                             ON

   COMPETITION IN THE PHARMACEUTICAL
   SUPPLY CHAIN: THE PROPOSED MERGER
        OF CVS HEALTH AND AETNA




                    February 27, 2018
             Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 3 of 8



        Chairman Marino, Ranking Member Cicilline, Subcommittee Members, thank you for the
opportunity to be here today, to discuss the proposed merger of CVS Health and Aetna, and its
potential impacts on the health care marketplace, and on consumers in particular. And thank you
for your continuing focus on making the prescription drug marketplace work better for consumers.

        Consumers Union is the advocacy division of Consumer Reports.1 Our mission is to work
for a fair, just, and safe marketplace for all consumers, and to empower consumers to protect
themselves. And one key to empowering consumers to protect themselves is working to ensure
meaningful consumer choice, through effective competition.

        By meaningful choice, we mean choice that is easy for consumers to understand and
compare, and responsive to what’s important to consumers. When consumers have meaningful
choice, businesses are motivated to provide more affordability, better quality, and new thinking, in
response to consumers’ wants and needs.

        From our founding over 80 years ago, one of our top priorities has been to make quality
health care available and affordable for all Americans.

        For many consumers, one of the biggest costs they face is for prescription drugs. As part of
our work to help consumers reduce that cost, in 2004 we launched Consumer Reports Best Buy
Drugs. This program uses evidence-based, systematic reviews of prescription drugs to verify the
efficacy and safety of commonly used medicines in over 30 categories, and then combines this
information with reliable cost information, helping consumers identify the “best buy.”2

         Best Buy Drugs has also conducted important market research, such as the nationally
representative survey of 2000 consumers reported in an August 2016 Consumer Reports article, “Is
There a Cure for High Drug Prices?”3 The survey confirmed that high prescription drug prices are
taking a serious toll, leading many consumers to split or skip doses, or to not fill the prescription at
all, or to keep using a medication well after its expiration date.




1
  Consumers Union is the policy and mobilization division of Consumer Reports, an expert, independent, non-profit
organization whose mission is to work for a fair, just, and safe marketplace for all consumers and to empower
consumers to protect themselves. Consumers Union works for pro-consumer policies in the areas of antitrust and
competition policy, health care, food and product safety, transportation, financial services, telecommunications and
technology, privacy and data security, and other consumer issues, in Washington, D.C., in the states, and in the
marketplace. Consumer Reports is the world’s largest independent product-testing organization, using its dozens of
labs, auto test center, and survey research department to rate thousands of products and services annually. Founded in
1936, Consumer Reports has over 7 million subscribers to its magazine, website, and other publications.
2
  http://www.consumerreports.org/health/best-buy-drugs/index.htm. Note: We do not do cost-effectiveness analysis.
Instead, we present price and cost data alongside the effectiveness, safety, and side-effect data. And then we let
consumers – in consultation with their doctors – interpret and adapt these data according to individual preferences,
clinical circumstances, and priorities – including their budgets.
3
  https://www.consumerreports.org/drugs/cure-for-high-drug-prices/.
                                                           1
               Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 4 of 8



       One key piece of advice we give consumers for navigating the prescription drugs
marketplace, expressed in the title of an article in our December 2017 issue, is that “to get the
lowest drug prices, it pays to shop around.”4 But shopping around only works when it offers
consumers meaningful choice.

       As of December, as our research demonstrated, it does. But unchecked consolidation could
change that.

        Consumers ultimately benefit from there being competition, and meaningful choice, in all
parts and all levels of the healthcare marketplace. This is a very complex marketplace, because in
most instances, the prices charged for providing a consumer’s healthcare products and services
aren’t directly and openly paid by the consumer. And the ways that costs are negotiated and shifted
among the various commercial actors in the healthcare industry are often obscured from the
consumer. For that reason, it is all the more important that there be competitive market forces at
work to discipline these actors’ profit-maximizing incentives, to make sure the marketplace works
effectively for consumers.

       We have watched with concern as the healthcare industry has grown ever-more concentrated
over recent years.

        Consumers Union supports active antitrust enforcement to promote and preserve
competition in all parts of the healthcare marketplace. We’ve supported antitrust enforcement
actions against mergers involving hospitals, involving medical practices, involving health insurers,
involving pharmaceutical manufacturers. We’ve supported antitrust action, and legislation, to stop
brand-name pharmaceutical companies from using anticompetitive tactics to block or slow the
development and market entry of affordable generic alternatives.

        We’ve also called for greater transparency from pharmacy benefit managers, or PBMs –
now a highly concentrated sector – in their dealings with health plans and pharmacies, as to their
true costs and markups, including the rebates and other side agreements they have negotiated on the
back end with drug makers.

        A merger between CVS and Aetna would have a major impact in every one of these parts of
the health care marketplace. CVS is the second largest retail pharmacy chain, with over 20 percent
market share, and almost 10,000 retail locations. It has the largest PBM, CVS Caremark, with over
25 percent market share. It also runs more than 1000 Minute Clinics nationwide. It earned $177
billion in revenues last year.




4
    https://www.consumerreports.org/drug-prices/to-get-the-lowest-drug-prices-it-pays-to-shop-around/.
                                                            2
           Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 5 of 8



       Aetna is the third largest health insurer, by some measures, with over 23 million subscribers
in 2016. It deals directly with hospitals, medical practices, and pharmacies from coast to coast. It
earned $63 billion in revenues last year. CVS is paying almost $70 billion to buy it.

        Combining these two giants would create an even bigger giant, and perhaps more
importantly, would combine them into a new corporate structure, straddling more market sectors
and creating new and potentially far-reaching profit-maximizing incentives, so that what before did
not make business sense for them separately, now does make sense for them as a combined
enterprise. To the extent those new incentives drive the combined company to integrate its
resources in new ways to bring costs down and improve the quality of services – what antitrust
refers to as “efficiencies” – that can be good for consumers, and good for the overall economy.

        And that’s the picture CVS and Aetna are painting for Members of this Subcommittee, and
for the lawyers and economists at the Justice Department’s Antitrust Division who are investigating
this proposed merger. And some or conceivably even most of that picture might prove to be
accurate.

        For example, encouraging Aetna policyholders to go to a CVS Minute Clinic for simple
routine care in appropriate cases, instead of to a hospital emergency room, will cut expenses for
Aetna. If Aetna saves, maybe those savings might show up in lower premiums or co-pays. And if
an Aetna policyholder’s employer pays lower premiums, maybe those savings might even show up
in a salary increase for the policyholder.

        But it’s by no means certain that any savings would be passed along, in any of those ways.
One key factor is whether there is enough transparency and competition so that the one on the
receiving end not only has the awareness of the savings upstream, but also has some realistic ability
to insist on a share or to go elsewhere. That would seem unlikely in the healthcare marketplace we
currently have in this country.

       Furthermore, efficiencies – which companies proposing to merge will always claim – often
ultimately are shown, on further examination, to be unsubstantiated, or exaggerated. And
importantly for a merger investigation, even the genuine efficiencies can very often be achieved
without merging, achieved through arm’s-length contract arrangements. In our CVS Minute Clinic
example, why does Aetna need a merger to encourage its policyholders to go to a Minute Clinic in
an appropriate case instead of to a hospital emergency room?

        Moreover, sometimes what are loosely described as efficiencies are revealed, on closer
inspection, to involve reducing competition, in ways that harm consumer choice and harm quality.
For example, CVS-Aetna might decide to tell Aetna policyholders that their coverage only applies if
they go to a CVS Minute Clinic, not to a perhaps better, and equally or more affordable, and more
conveniently located, walk-in clinic run by someone else. Or to tell them that they get full coverage

                                                  3
           Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 6 of 8



only for the Minute Clinic, because it’s “in-network,” with in-network now meaning it has to be in-
house. Or to tell independent clinics who want to be in the CVS network that they must kick back
profits, or must cut corners on quality of service, in order to meet new “guidelines.”

       Similarly, CVS-Aetna might now find it to its advantage to steer as many Aetna
policyholders as it can into using CVS to fill their prescriptions. Or to steer them into using CVS
Minute Clinics for more of their medical needs, and away from their own primary care physicians –
even though the primary care physicians have established relationships with the policyholders and
can provide better continuity of care.

        Or CVS-Aetna might find it to its advantage for CVS Caremark to negotiate different, better
deals on prescription drugs only for those who pay with Aetna insurance, or only for those who fill
them at CVS. Because of the black box surrounding PBM rebates and side agreements, this area is
particularly vulnerable to anticompetitive abuse.

      And these are just a few of the ways in which CVS-Aetna might find it profitable to use its
combined resources to make it harder for its rivals to get what they need, or harder for them to reach
consumers, or to otherwise interfere in their efforts to compete effectively.

          CVS and Aetna insist that they would never do any of those things, that their goals will
always be focused on serving as many as they can, as well as they can, as often as they can. But
this is not about what their present intentions might be. It is about how their incentives and
capabilities would be altered by the new market-straddling corporate structure that the merger
would create, and whether this would lead to improved products and services, or would lead to
restricted competition and choice, and to poorer products and services.

         An independent Aetna would want to encourage its policyholders to use a Minute Clinic in
an appropriate case instead of a more expensive emergency room, naturally. But it would also be
fine with its policyholders choosing an equally affordable walk-in clinic run by someone else. In
fact, that other clinic might be more convenient and familiar to the policyholder, and therefore more
likely to be used when appropriate.

        But an Aetna merged with CVS would see a trade-off. Every Aetna policyholder who
comes to the Minute Clinic brings profits to the merged company. Every Aetna policyholder who
goes somewhere else means profits forgone. For the Aetna with no Minute Clinic affiliate, the
incentive to discriminate among equivalent clinics is zero. For the Aetna joined with Minute Clinic,
the incentive is higher. CVS-Aetna may still be willing to do business with those other clinics, but
the terms it wants will change. The line as to where CVS-Aetna can take optimum profit-
maximizing advantage, to have its cake and eat it too, will shift. And consumers could find that
these other, more convenient and familiar clinics are off-limits, or that they will have to pay more to
use them.

                                                  4
           Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 7 of 8




        Exactly how that line would shift is the stuff of which antitrust investigations are made. It
will become more apparent to the lawyers and economists in the Justice Department’s Antitrust
Division after their careful analysis of detailed facts, many of which are going to remain unknown
to those of us who don’t have access to the confidential information they will be privy to – unless
and until those facts are used as evidence at trial.

         By the time they are finished, the lawyers and economists will know where all those other
clinics are, and where the medical practices are, and the hospital emergency rooms, and other
facilities, that consumers might want and need as choices, and how all those facilities would be
impacted by the merged company’s altered profit-maximizing incentives. They will have insight
into all the details about how CVS Caremark interacts with all of the health plans, not just Aetna but
also the ones that compete with Aetna, and how it interacts with pharmacies other than CVS. They
will know about the rebates and side agreements CVS Caremark has negotiated with the
pharmaceutical companies. They will be able to examine all factors that play into the effects on
competition and choice, as those effects vary with the particulars of each affected location.

        This kind of merger is often referred to as a vertical merger, because, for the most part, CVS
and Aetna do not currently compete with each other, they deal with each other. It is sometimes said
that vertical mergers cannot raise competition concerns, that harm to competition can only result
when the merger is horizontal, between two companies that currently compete directly with each
other, or that are on the verge of doing so.

        But this is not accurate. The concerns I am describing are squarely within established
antitrust law. There was a time, 30 or 40 years ago, when the harms that could result from a vertical
merger were tending to be dismissed by many antitrust scholars, and by the antitrust enforcement
agencies and the courts. That was part of what was then considered the “new thinking.” But our
understanding has evolved and deepened since then, and there is now greater recognition of how a
company operating at two levels in the supply and marketing chain, if it has enough market power
at one level, can arrange its dealings with the other level in that chain to favor itself at that other
level, such as in the Minute Clinic example I described. And if the rivals at that other level don’t
have meaningful options, that translates into less choice at all levels up and down the chain –
including, ultimately, less choice for consumers.

       Meaningful choice for consumers depends on meaningful choice at all market levels.

       The Justice Department has recently brought enforcement action to challenge the proposed
merger of AT&T and Time Warner, based on very similar kinds of concerns about harm to
competition that would result from that vertical merger.




                                                   5
            Case 1:18-cv-06378-ER Document 32-4 Filed 12/05/18 Page 8 of 8



        Finally, there is also a horizontal dimension to this merger investigation. One of the
attractions of this merger to Aetna is that it would get its own in-house PBM, in CVS Caremark.
But it doesn’t need a merger to get one, that’s just a shortcut route. If this merger is challenged and
doesn’t go through, Aetna is in a very good position to establish its own in-house PBM. And that
would add some much-needed competition to this highly concentrated market sector. The
Department will also be taking that prospect into consideration.

        We do not prejudge the outcome of the investigation now underway. But we hope and
expect the investigation to be thorough. And at its conclusion, we are counting on the Department
to take whatever enforcement action is warranted to ensure that consumers can benefit from a
healthy dose of competition in the healthcare marketplace. That could potentially even require a
full challenge to the merger, as is occurring with AT&T/ Time Warner. Or there could be steps
short of stopping the merger that the Department determines would be enough to avert the harms to
competition and choice that would otherwise result.

         But I would caution against thinking that genuine risks to competition can be taken care of
with pledges of good behavior. As Assistant Attorney General Makan Delrahim recently noted5 –
and he was far from the first6 – using behavioral requirements to fix concerns with a merger
unrealistically depends on the merged company making daily business decisions that run counter to
its profit-maximizing incentives. That’s why, as AAG Delrahim has re-confirmed, behavioral
remedies are disfavored in antitrust enforcement.

          Given the size of this merger, and the magnitude of the stakes involved, if the Department
ultimately concludes not to challenge this merger, we will want to know why. The Department has
discretion to explain decisions not to take enforcement action, and this is the kind of case in which
an explanation is called for. Of course, if the Department brings an enforcement action, there will
be a full explanation in the court filings.

        Thank you again for the opportunity to discuss this merger, and its importance to consumers.




5
  https://www.justice.gov/opa/speech/assistant-attorney-general-makan-delrahim-delivers-keynote-address-american-
bar.
6
  E.g., Behavioral Merger Remedies: Evaluation and Implications for Antitrust Enforcement, John E. Kwoka and Diana
L. Moss, American Antitrust Institute, Nov. 2011, at 5-6, http://www.antitrustinstitute.org/content/aai-releases-white-
paper-behavioral-merger-remedies-evaluation-and-implications-antitrust-en.
                                                           6
